Citation Nr: 1749369	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension benefits for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel




INTRODUCTION

The Veteran had active service from December 1941 to October 1945.  He died in June 2001.  The claimant in this case is the daughter-in-law of the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in June 2011 and September 2014, when the claim of entitlement to death pension benefits for accrued purposes was remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the June 2011 and September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant did not report for the scheduled hearing before a member of the Board.  Therefore, the hearing request is deemed withdrawn and the Board may proceed with appellate review.  38 U.S.C.A. § 20.704 (d). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran died in June 2001.  The Veteran's widow filed a claim for death pension benefits with special monthly pension.  The widow's claim was denied in an April 2009 decision because she failed to submit requested evidence.  In May 2009, the widow submitted additional information pertaining to the claim and requested that the RO use the information to decide her claim.  The Veteran's widow died in August 2009.  In September 2009, the appellant filed a claim for accrued benefits.  The appellant reported that she was the daughter-in-law of the Veteran's widow and that she had paid the widow's nursing home fees and funeral expenses, and such forms the basis of the appeal.

In June 2011 and September 2014, the Board instructed the AOJ to adjudicate on the merits the Veteran's widow's accrued benefits claim with acknowledgment that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  The remand instructions further stated that because the RO had not yet considered the underlying merits of the Veteran's widow's accrued benefits claim, a remand for such action was necessary.  Although a September 2016 supplemental statement of the case appears to now acknowledge that the Veteran's widow was his surviving spouse, the AOJ still has not separately adjudicated the Veteran's widow's 2008 accrued benefits claim on the merits.  Thus, a remand is necessary for compliance with the June 2011 and September 2014 remand instructions to adjudicate the Veteran's widow's accrued benefits claim on the merits.  Stegall v. West, 11 Vet. App. 268 (1998).

Upon remand, the AOJ should also afford the appellant an additional opportunity to provide documentation that clarifies what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant.
   
Accordingly, the case is REMANDED for the following action:

1.  First, separately adjudicate the merits of the Veteran's widow's 2008 accrued benefits claim, with acknowledgement that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  It must be acknowledged that the claims file contains a copy of the Veteran's and the appellant's mother-in-law's marriage certificate, and death certificates for both of their previous spouses.  The Veteran's death certificate reflects that the appellant's mother-in-law was his surviving spouse.  Additionally, in a January 2000 Improved Pension Eligibility Verification Report, the Veteran stated that he was married and living with his spouse.  Also, a July 1999 letter reflects that the Veteran's benefits included benefits for his spouse. 

2.  Then, provide the appellant an additional opportunity to provide any documentation that clarifies what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant.  Such evidence may include monthly statements from the nursing home, cancelled checks and/or bank statements.    

3. Thereafter, and only after the Veteran's widow's accrued benefits claim has been separately adjudicated, readjudicate the issue on appeal of entitlement to death pension benefits for accrued benefits purposes (reimbursement of the last illness and funeral expenses of the Veteran's widow), on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




